Broyles, C. J.
1. The motion for a new trial complains of the allowance of a leading question of the solicitor-general to a witness, over objection. It has been held many times that the allowance of leading *424questions is a matter within the discretion of the trial judge, and that such discretion will not be controlled by the appellate courts unless manifestly abused. No such abuse appears in this ease.
Decided June 9, 1931.
Dorsey & Burtz, for plaintiff in error.
George D. Anderson, solicitor-general, contra.
2. The second special ground of the motion for a new trial complains of the exclusion, on the ground that it was immaterial, of a certain question propounded to a witness by the defendant’s counsel. This court is unable to say from the allegations in the ground.whether the question was material or immaterial. The ground, therefore, is not complete and understandable within itself and raises no question for the consideration of this court.
3. The ground based upon alleged newly discovered evidence is fatally defective in that in the joint affidavit of the movant and his counsel they failed to swear that they could not have discovered the evidence before the trial, by the exercise of ordinary diligence.
4. The evidence as to the defendant’s guilt was in acute conflict, but there was some evidence authorizing the verdict, and, the finding of the jury having been approved by the trial judge and no error of law appearing, this court is without authority to interfere.

Judgment affirmed.


Ijuhe, J., concurs. Bloodworth, J., absent on account of illness.